     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 1 of 32




 1   SHANE BRUN (SBN #179079)
     sbrun@kslaw.com
 2   QUYEN L. TA (SBN #229956)
     qta@kslaw.com
 3   JEANNE A. FUGATE (SBN #236341)
     jfugate@kslaw.com
 4   SAMUEL R. DIAMANT (SBN #288738)
     sdiamant@kslaw.com
 5   MATTHEW H. DAWSON (SBN #307350)
     mdawson@kslaw.com
 6   KING & SPALDING LLP
     101 Second Street, Suite 1000
 7   San Francisco, California 94105
     Telephone: (415) 318-1200
 8   Facsimile: (415) 318-1300

 9 BRUCE W. BABER (Admitted Pro Hac Vice)
   bbaber@kslaw.com
10 KING & SPALDING LLP

11 1180 Peachtree Street, N.E.
   Atlanta, GA 30303-1763
12 Telephone: (404) 572-4600
   Facsimile: (404) 572-5100
13
   Attorneys for Defendants
14 Maxim Konovalov, Igor Sysoev,
   Andrey Alexeev, Maxim Dounin,
15 Gleb Smirnoff, and Angus Robertson

16
                                 UNITED STATES DISTRICT COURT
17

18                        NORTHERN DISTRICT OF CALIFORNIA

19                                    SAN JOSE DIVISION

20   LYNWOOD INVESTMENTS CY LIMITED,             Case No. 5:20-cv-03778-LHK
21                                               DECLARATION OF ALEXANDER
                    Plaintiff,                   MURANOV PURSUANT TO FED. R.
22                                               CIV. P. 44.1 IN SUPPORT OF MOTION
             v.                                  TO DISMISS COMPLAINT
23   MAXIM KONOVALOV, IGOR SYSOEV,
     ANDREY ALEXEEV, MAXIM DOUNIN,
24   GLEB SMIRNOFF, ANGUS ROBERTSON,
     NGINX, INC. (BVI), NGINX SOFTWARE,          Date: February 18, 2021
25   INC., NGINX, INC. (DE), BV NGINX, LLC,      Time: 1:30 p.m.
     RUNA CAPITAL, INC., EVENTURE                Courtroom 8, 4th Floor
26   CAPITAL PARTNERS II LLC and F5              The Honorable Lucy H. Koh
     NETWORKS, INC.,
27                                               COMPLAINT FILED: June 8, 2020
                    Defendants.
28


     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)               CASE NO. 5:20-cv-03778-LHK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 2 of 32




 1   I, Alexander Muranov, hereby declare as follows:

 2           1.      I am over 21 years of age. This declaration is based upon my personal

 3   knowledge. I am familiar with the contents of this declaration and could testify under oath to the

 4   facts set forth herein if called as a witness.

 5                                   I.      INTRODUCTION

 6           2.      I have prepared this expert report in response to an instruction of King & Spalding

 7   LLP, the lawyers for Messrs Maxim Konovalov, Igor Sysoev, Andrey Alexeev, Maxim Dounin,

 8   Gleb Smirnoff, and Angus Robertson (“Defendants”). I have been asked to provide expert

 9   evidence to assist the U.S. District Court of the Northern District of California (“Court”) in

10   determining questions of Russian law arising in connection with proceedings brought by

11   Lynwood Investments Cy Limited (“Lynwood”).

12           3.      I have been instructed to comment on the following aspects of Russian law:

13                   •   Question 1. Under Russian law, can claims by an employer against an

14                       employee over alleged violation of the employment relationship be assigned

15                       to a third party?

16                   •   Question 2. Under Russian law, (a) did Maxim Konovalov, Igor Sysoev, and

17                       Gleb Smirnoff owe duties to Rambler Internet Holding LLC (“Rambler”)

18                       under Articles 53 and 53.1 of the Russian Civil Code, and (b) would any such

19                       statutory duties continue after the termination of employment?

20                   •   Question 3. Under Russian law, do the theories of (a) civil conspiracy,

21                       (b) aiding and abetting, (c) tortious interference with contract, (d) tortious

22                       interference with prospective business advantage, or (e) fraudulent

23                       misrepresentation and/or fraudulent concealment form standalone causes of

24                       action?

25                   •   Question 4. If it is established that an entity (Rambler) believed that it had a

26                       civil law claim against defendants no later than 2015 and entered into an

27                       agreement assigning the relevant claim to plaintiff (Lynwood), would a

28                       complaint filed in 2020 be time-barred under Russian law?
                                                      -1-
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                             CASE NO. 5:20-cv-03778-LHK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 3 of 32



 1          4.      I have analyzed the above questions under Russian law only (and not under the
 2   laws of any other jurisdictions).
 3          5.      For the purposes of my analysis, I have been provided with the Complaint filed by
 4   Lynwood with the Court on 8 June 2020.
 5          6.      In accordance with my instructions, I have focused on identifying and discussing
 6 the relevant content of Russian law in statutes, court judgments and other authorities (sources of

 7   law), and on explaining (where relevant) how a Russian court would approach the question at
 8   issue. I have not attached the underlying sources but will make them available to the Court upon
 9   request.
10          7.      Regarding translations of the provisions of the Civil Code of the Russian
11   Federation (“Russian Civil Code”) from Russian into English, I have prepared them myself, but
12   they are predominantly based on the use of the following edition: Civil Code of the Russian
13   Federation. Parts 1–4 / Private Law Research Centre under the President of the Russian
14   Federation named after S.S. Alexeev; introductory article by Pavel V. Krasheninnikov; Transl.
15   and ed. by Peter B. Maggs and Alexei N. Zhiltsov. — Moscow: Statut, 2020.
16          8.      All underlining in the quotations is made by me, unless expressly specified
17   otherwise.
18                                  II.    QUALIFICATIONS
19          9.      I am a qualified Russian lawyer (advocate), currently practicing law as the
20   managing partner of Muranov, Chernyakov & Partners Law Firm (Moscow) and lecturing as an
21   associate professor on conflict of laws, international litigation and international commercial
22   arbitration at the Moscow State Institute of International Relations (MGIMO University) of the
23   Russian Ministry of Foreign Affairs in Moscow.
24          10.     I have been practicing law in Russia since 1994. I have acted as an arbitrator in
25   more than 60 cases of the International Commercial Arbitration Court at the Chamber of
26   Commerce and Industry of the Russian Federation, as well of the Maritime Arbitration
27   Commission at the same Chamber (both since 2009). I also have acted as an arbitrator, counsel
28   and expert on Russian law issues in different Russian and foreign arbitrations (including under

                                                      2
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                             CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 4 of 32



 1   the Rules of ICC, SCC, SIAC, and UNCITRAL). I have prepared approximately 30 expert
 2   reports (legal opinions) on different issues of Russian law (including on intellectual property
 3   matters) and international regulations for courts and arbitral tribunals in the UK, the USA, the
 4   BVI, the Netherlands, the United Arab Emirates, Switzerland, Sweden, Greece, Cyprus,
 5   Singapore and Australia.
 6          11.     I have authored over 100 research papers and several books covering different
 7   issues of Russian law, including on conflict of laws, civil law, private international law,
 8   international litigation and international commercial arbitration.
 9          12.     The Legal 500, Chambers & Partners and Best Lawyers, as well as key Russian
10   rankings, recommended me as one of the leading Russian dispute resolution specialists,
11   including in the areas of litigation and/or international arbitration.
12          13.     I have extensive experience working with different Russian and foreign law firms
13 and lawyers, including barristers, and engaging them for my clients.

14          14.     I have set out a more detailed account of my professional training, qualifications
15 and experience to provide an expert report on matters of Russian law in Annex 1 to this

16 declaration.

17                               III.    SUMMARY OF CONCLUSIONS
18          15.     Under Russian law, claims by an employer against an employee over alleged
19 violation of the employment relationship cannot be validly assigned to a third party. This is
20 because the position of Russian courts is that assignment is a mechanism of civil law only and

21 cannot extend to an employment relationship and, further, the relationship between the employer

22 and the employee is of such type that the personality of one party is inseparably connected with

23 the other party.

24          16.     Under Russian law, Maxim Konovalov, Igor Sysoev and Gleb Smirnoff would
25 not owe duties to Rambler under Article 53 and Article 53.1 of the Civil Code of the Russian

26 Federation, specifically:

27      •   Any conduct occurring before 2014 would be governed by the prior version of
28          Article 53 (with due regard to the Supreme Arbitrazh Court resolution No. 62

                                                        3
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                              CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 5 of 32



 1          after 30 July 2013), which does not impose duties on employees occupying the
 2          positions held by Mr. Konovalov, Mr. Smirnoff, or Mr. Sysoev,
 3      •   The current versions of Article 53 and Article 53.1 would not be applicable to Mr.
 4          Konovalov, Mr. Smirnoff, and Mr. Sysoev because none were employed by
 5          Rambler in 2014,
 6      •   Even assuming otherwise, the current versions of Article 53 and 53.1 do not
 7          impose duties on employees occupying the positions held by Mr. Konovalov, Mr.
 8          Smirnoff, or Mr. Sysoev and
 9      •   Any such duties would have ended when their employment with Rambler
10          terminated.
11          17.       Russian courts would not accept tortious interference with contract or tortious
12   interference with prospective business advantage as a standalone cause of action.
13          18.       Russian courts would accept conspiracy, aiding and abetting, fraudulent
14   misrepresentation and/or fraudulent concealment as standalone causes of action in a limited
15   number of situations strictly stipulated by law, but those situations are inapplicable to the facts of
16   the Complaint.
17          19.       If, by no later than in 2015, Rambler believed that it had a civil law claim against
18   the defendants and entered into an agreement assigning the relevant claim to Lynwood, but it did
19   nothing to assert its rights against such defendants and eventually brought a complaint against
20   such defendants in 2020, a Russian Court would likely find that such claims would be time-
21   barred under Russian law.
22                                   IV.     EXPERT CONCLUSIONS
23          Question 1. Under Russian law, can claims by an employer against an employee
24   over an alleged violation of the employment relationship be assigned to a third party?
25          Short Answer: No.
26

27          20.       Russian courts have found that claims over alleged violations of an employment
28   relationship are not assignable because assignments are possible in civil law relations only and

                                                        4
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 6 of 32



 1   the rules of the Russian Civil Code do not apply in the context of an employment relationship.
 2          21.    For instance, in the appeal ruling of Saint-Petersburg City Court dated 23 January
 3 2020 No. 33-587/2020 it was stated as follows:

 4
            “On November 30, 2017 Obuv Kom LLC entered into an assignment agreement
 5
            with Palitron LLC, according to which Palitron LLC assigned the right to claim
 6          receivables against 589 debtors in the total amount of 439 115 120 rubles,
            including to S. in the amount of RUB 235,539 75 kopecks, in this connection, LLC
 7          “Palitron” applied to the court with a present claim to recover the specified amount
            from the defendant [employee]. <. . .>
 8
            As the court of first instance correctly pointed out, the right of the employer to
 9          demand from the employee compensation for property damage caused to the
            employer, and the corresponding obligation of the employee to compensate for the
10          damage, does not correspond to the definition of the civil obligation enshrined in
            Art. 307 of the Civil Code of the Russian Federation, since labour legal relations
11
            in this area are not regulated by the norms of this [Civil] Code.
12          Given the nature of the disputed legal relationship, which boils down to
            compensation for property damage caused to the employer, the norms of labour
13
            legislation shall be applied, since, within the meaning of Art. 5 of the Labour Code
14          of the Russian Federation, labour relations are not regulated by the norms of civil
            legislation, which also follows from the explanations given in clause 9 of the
15          Resolution of the Plenum of the Supreme Court of the Russian Federation of March
            17, 2004 No. 2 ‘On the Application by the Courts of the Russian Federation of the
16          Labour Code of the Russian Federation,’ taking into account which there are no
            grounds for applying the analogy of rules of statute or law to the disputed
17
            employment relationship and, as a result, the conclusion of the agreement on the
18          assignment of the right to claim.
            Thus, since the parties to the employment contract are the employee and the
19
            employer, the right to claim compensation for damage caused by the employee as
20          a result of the performance of the employment contract belongs only to the
            employer, which is not the plaintiff.”
21
            22.    Further examples are (a) the resolution of the Presidium of Stavropol Regional
22
     Court dated 1 November 2018 No. g-464/18 (44G-181/2018) (in which reasoning similar to the
23
     above-mentioned Saint-Petersburg City Court case was used) and (b) the appeal ruling of the
24
     Altay Territory Court dated 24 February 2016 in case No. 33-2014-16:
25

26          “Submitting claims against the defendant, the plaintiff, in support of the right to
            claim, referred to the terms of the agreement concluded on 03/20/2014 between
27          Kedr LLC (assignor) and Sibstar LLC (assignee) on the assignment of the right of
            claim, under which the assignor assigns the assignee the right to claim the debt
28          defendant in the amount of <. . .>.

                                                     5
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                            CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 7 of 32



 1          Refusing to satisfy the claim, the court of first instance pointed out that the
            replacement of a party in the obligation to compensate for material damage caused
 2
            by the employee in the performance of labour duties, on the basis of an assignment
 3          agreement as a civil transaction is not allowed. The damage caused to the employer
            cannot be the object of the assignment. The appellate instance finds the indicated
 4          conclusion of the court based on the provisions of the law. <. . .>
 5          At the same time, labour legislation does not provide for the possibility of applying
            civil law norms to labour and other relations directly related to them, directly or
 6          by analogy.

 7          If the employee causes damage to the employer, the employee is liable to the
            employer in the amount of full or limited material liability.
 8          By dismissing the claim, the court correctly pointed out that the agreement on
 9          assignment of the right of claim submitted by the plaintiff dated April 20, 2014 is
            contrary to the law and cannot mean the filing of this claim by the proper plaintiff.”
10
            23.     The above line of reasoning is also confirmed by arbitrazh (i.e. commercial)
11
     courts, for example in the resolution of the Seventh Arbitrazh Appellate Court dated 30 July
12
     2008 No. 07AP-4032/08 in the case No. А03-4411/2008-30.
13
            24.     It should be noted that some courts use different reasoning, but the result is the
14
     same: assignment of claims by an employer against an employee is not possible. Courts rely on
15
     Article 383 of the Russian Civil Code stipulating in the relevant part that “[t]he passage to
16
     another person of rights inseparably connected with the personality of the creditor, in particular
17
     of claims for support and for compensation for harm caused to life or health, shall not be
18
     allowed” and conclude that the relationship between the employer and the employee is of such
19
     type that the personality of one party is inseparably connected with the other party. For example,
20
     in the appeal ruling of Kaliningrad Regional Court dated 26 February 2014 in the case No. 33-
21
     753/2014 the following position was set out:
22
            “Thus, the said decision established that the right of claim of A., which existed on
23
            the basis of a court decision that entered into legal force, to claim from LLC “M.”
24          for the payment of funds was inextricably linked with her personality, since the
            relationship between the indicated parties arose from an employment contract with
25          the employee's obligation to personally perform the labour function imposed on
            him, and therefore such a claim could not be assigned in accordance with Art. 382
26          of the Civil Code of the Russian Federation.”
27
            25.     CONCLUSION: It is my expert opinion that claims by an employer against an
28
     employee arising from an employment relationship are not assignable to a third party as a matter
                                                      6
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                             CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 8 of 32



 1   of Russian law.
 2

 3          Question 2. Under Russian law, (a) did Maxim Konovalov, Igor Sysoev and Gleb
 4 Smirnoff owe heightened fiduciary duties to Rambler (as per Articles 53 and 53.1 of the

 5 Russian Civil Code), and (b) would any such duties remain after the termination of

 6 employment?

 7          Short Answer: No.
 8

 9          26.     The Russian legal system distinguishes between various independent branches of
10 law: labour law, civil law, administrative law, criminal law, etc. One of these independent

11   branches, according to a number of authoritative experts, is corporate law. 1
12          27.     Articles 53 and 53.1 of the Russian Civil Code are important articles in the field
13 of corporate law.

14          28.     Article 53 of the Russian Civil Code (as amended by Federal law No. 99-FZ dated
15   5 May 2014) provides in the relevant part:
16         “3. A person that, by virtue of a statute, other legal act, or the founding document
           of a legal person, is authorized to act in its name must act in the interests of the
17         legal person represented by him in good faith and reasonably. Members of the
           collegial bodies of a legal person (of the supervisory or other board, of the
18         management, etc.) shall bear the same obligation.”
19          29.     Article 53.1 of the Russian Civil Code (as adopted by Federal law No. 99-FZ
20 dated 5 May 2014) provides in the relevant part:

21        “1. A person that by virtue of a statute, other legal act, or the founding document
          of a legal person is authorized to act in its name (Paragraph 3 of Article 53) shall
22        have the duty to compensate, on demand of the legal person or of its founders (or
          participants) acting in the interests of the legal person for losses caused by his fault
23        to the legal person.
24          A person that by virtue of a statute, other legal act, or the founding document of a
            legal person is authorized to act in its name shall bear liability if it is shown that
25          in exercising his rights and performing his duties he acted in bad faith or
26

27
     1 For example: Corporate law: Textbook for University Students Studying in the Field of Law (ed. by
28   I.S. Shitkina), 2007; Laptev V. Corporate law: Legal Organization of Corporate Systems. Monograph —
     Moscow: Prospekt Publishing House, 2019.
                                                      7
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                             CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 9 of 32



 1          unreasonably, including if his actions (or inaction) did not correspond to the usual
            conditions of civil commerce or to usual entrepreneurial risk.
 2
            2. The liability provided by Paragraph 1 of the present Article shall be borne also
 3          by members of the collegial bodies of the legal person with the exclusion of those
            of the members that voted against the decision that entailed causing losses to the
 4
            legal person or, acting in good faith, did not take part in the voting.
 5          3. A person having the de facto possibility of determining the actions of a legal
            person, including the possibility of giving instructions to the persons named in
 6          Paragraphs 1 and 2 of the present Article shall have the duty to act in the interests
 7          of the legal person reasonably and in good faith and shall bear liability for losses
            caused due to his fault to the legal person.”
 8
            30.     Pursuant to Article 53 and Article 53.1(1) of the Russian Civil Code, the duty to
 9
     act in good faith and reasonably vest only in those persons who are “authorized to act in [the]
10
     name” of the legal entity. Further, such duties also vest with:
11
        •   Members of collegial management bodies of the legal entity;
12
        •   Persons who de facto can determine the operations of the legal entity (Article
13
            53.1(3) of the Russian Civil Code).
14
            31.     The duty to act in good faith and reasonably, as set forth in Article 53 and Article
15
     53.1 of the Russian Civil Code, and the liability arising for the failure to perform such duty,
16
     extend only to persons who participate in the management of the legal entity or give instructions
17
     which may impact management decisions.
18
            32.     It should be noted that the detailed provisions dealing with the concept and scope
19
     of the duty to act in good faith and reasonably were introduced into the Russian Civil Code
20
     comparatively recently (as mentioned above, in 2014) and do not apply retroactively. There are
21
     no indications in Russian court practice that the scope of Article 53 and 53.1 can be expanded to
22
     persons who are not expressly mentioned therein.
23
            33.     In this regard, Doctor of Law O.V. Gutnikov indicates that “[c]orporate liability
24
     in the broadest sense should be understood as civil liability stemming from relations connected
25
     with the management of a legal entity, which can either arise for the unlawful actions of the
26
     relevant person, or in the form of ‘quasi-corporate liability’ that is not related to misconduct.
27
     Therefore, any corporate liability is in any way conditioned on participation in relations
28

                                                      8
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                              CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 10 of 32



 1   connected with the management of a legal entity.” 2 Thus, a person must in some respect
 2   participate in the management of the legal entity in order to be subject to the specific provisions
 3   on corporate liability.
 4           34.     Corporate liability is characterized by the principle of “specialization.” It means
 5   that in corporate law the liability should be only for those violations which are expressly
 6   (expressis verbis) specified in the statute, the corporate documents of a legal entity or the
 7   relevant corporate contract. 3 Thus, only those persons who are indicated in Article 53 and
 8   Article 53.1 (i.e., the persons who can influence the management of the legal entity) have the
 9   relevant duty to act reasonably and good faith and can potentially be held liable for its violation.
10           35.     In the resolution of the Plenum of the Supreme Arbitrazh Court of the Russian
11   Federation dated 30 July 2013 No. 62: “On certain issues of compensation of damages by the
12   persons being members of bodies of legal entities” (the “Resolution No. 62”) (that largely served
13   as the basis for drafting the current Articles 53 and 53.1, which were enacted in 2014) the
14   following persons were listed as persons who owe to the relevant legal entity the duties to act in
15   good faith and reasonably:
16       •   The sole executive body (director, CEO), temporary sole executive body, the
17           management organization performing such functions or other person being the
18           head of the economic entity;
19       •   The members of the collegial body of the legal entity (by “collegial,” I mean the
20           board of directors, supervisory board, management board, directorate, etc.).
21           36.     Later on, the resolution of the Plenum of the Supreme Court of the Russian
22   Federation dated 23 June 2015 No. 25: “On application by courts of certain provisions of part I
23

24
     2 Gutnikov O. Corporate responsibility in civil law: monograph // CONTRACT. – 2019.
25 3
     Ibid.: “<. . .> corporate liability, in contrast to contractual or tort liability, is characterized by
26 specialization  and cannot have a ‘general’ nature. If the contractual liability arises in whole for any
     violation of contractual rights, and tort for any damage to person or property, and the principle of
27   generality is used (any breach of contract or any tort triggers liability), in corporate law, in contrast,
     there should be a principle of specialization (the liability can be only for those violations based on and
28   under the conditions expressly (expressis verbis) specified in the statute, constituent documents of the
     legal entity or the corporate contract).”
                                                           9
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                    CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 11 of 32



 1   of the Civil Code of the Russian Federation” specified the following (again, quite limited) range
 2   of persons subject to the corporate duties to act in good faith and reasonably:
 3       •   Persons authorized to act on behalf of a legal entity;
 4       •   Members of the collegial bodies of legal entities;
 5       •   Individuals that determine the actions of the legal entity.
 6           37.     The practice of the Constitutional Court of the Russian Federation also shows that
 7   the range of persons covered by Article 53.1 of the Russian Civil Code is limited. For example,
 8   in the resolution of the Constitutional Court of the Russian Federation dated 28 February 2019
 9   No. 331-O it was established:
10           “These legal provisions [Article 53.1 of the Russian Civil Code]. . . are aimed, inter
11           alia, at restoring the property status of a legal entity that suffered losses, in
             particular, by the head of the legal entity acting in bad faith and unreasonably in
12           the exercise of his rights and in the performance of his duties.”

13           38.     For better understanding of terminology, note that Article 53 and Article 53.1 of
14 the Russian Civil Code establish exactly the duty of the relevant persons involved in the

15 management of the legal entity to act in good faith and reasonably and do not use the term

16 “fiduciary duties.” In Russian regulations this term is used not very often and is not well

17 developed. 4

18           39.     Article 53 and Article 53.1 of the Russian Civil Code were introduced by Federal
19   Law dated 5 May 2014 and entered into force effective 1 September 2014. Before that time,
20   Article 53.1 did not exist at all and Article 53 was formulated, in relevant part, even in an even
21
     4 Limited examples of the use of the term “fiduciary duties” can be found in some regulations:
22
         •   In the decree of the Federal Agency for the Management of State Property dated 21 November
23           2013 No. 357 “On the Adoption of Methodological Recommendations on the Organisation of
             Work of the Board of Directors in a Joint-Stock Company:” “fiduciary duties . . .: to act in good
24           faith and reasonably in the interests of all shareholders, understood as a sustainable increase in
             the value of share capital in the long term.
25
         •   In the information letter of the Bank of Russia dated 28 February 2018 No. IN-06-28/18 “On the
26           Guidance for the Members of the Board of Directors (Supervisory Board) of a Financial
             Organization:” “In Russian corporate law the relations between board members, owners and a
27           company is based on the concept of directors’ fiduciary responsibilities. In accordance with
             Article 53(3) of the Civil Code of the Russian Federation, members of governing bodies in
28           exercising their rights and in performing their duties must act in the interests of a company and
             fulfill their duties in good faith and reasonably.”
                                                         10
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                  CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 12 of 32



 1   more restrictive fashion, limiting its scope only to the persons acting on its behalf (e.g. chief
 2   executive officers):
 3          “3. A person who, by virtue of a law or the constituent document of a legal entity
 4          acts on its behalf, must act in the interests of the legal entity it represents in good
            faith and reasonably. Such person is obliged, at the request of the founders
 5          (stakeholders) of the legal entity, unless otherwise provided by law or agreement,
            to compensate the losses caused by it to the legal entity.”
 6
            40.     Accordingly, Article 53 (in the current version) and Article 53.1 of the Russian
 7
     Civil Code apply only to circumstances that arise after 1 September 2014.
 8
            41.     From 31 July 2013 to 31 August 2014 the previous version of Article 53 applied
 9
     to the range of persons as indicated in the Resolution No. 62.
10
            42.     Under Russian law, the task of the courts is to apply law and not to establish new
11
     rules: the latter is the primary prerogative of the Russian parliament and the Russian government.
12
     Thus, under Russian law, Russian courts would be very reluctant to extend Article 53 and Article
13
     53.1 of the Russian Civil Code to any persons not directly mentioned in them.
14
            43.     With regard to Mr. Konovalov, according to Paragraphs 12 and 84 of the
15
     Complaint, he carried out job responsibilities of Chief Technology Officer (CTO). In Russian
16
     practice, this position is usually named as “Technical Director” or “Chief Engineer.”
17
            44.     Whilst a CTO is an important position for the company in terms of coordinating
18
     and supervising the technical and engineering activities of such company, CTOs do not
19
     necessarily have authority to act on behalf of such company, form part of such company’s
20
     management or otherwise influence the company’s management.
21
            45.     The Complaint contains no allegations that Mr. Konovalov, as CTO, was
22
     authorized to act on behalf of Rambler on the basis of a power of attorney or otherwise, was a
23
     member of Rambler’s collegiate bodies or had any powers to give instructions to the
24
     management of Rambler.
25
            46.     With regard to Mr. Smirnoff, he carried out job responsibilities as Head of
26
     Rambler’s Network Operations Center and reported directly to Mr. Konovalov. (Compl. ¶ 142.)
27
     Thus, it follows that Mr. Smirnoff’s responsibility was limited to heading only one of the
28

                                                      11
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 13 of 32



 1   departments in Rambler and did not have authority to take managerial decisions regarding the
 2   actions of the entire corporation itself.
 3           47.     With regard to Mr. Sysoev, he carried out job responsibilities of Programmer,
 4 System Administrator, Lead System Administrator. (Compl. ¶¶ 98, 103, 105.) Thus,

 5 Mr. Sysoev performed the labour function of an ordinary employee and was only charged with

 6 technical tasks. The facts in the Complaint do not indicate that Mr. Sysoev has the right to

 7 manage or influence the management of Rambler. Money and bonuses (even if particularly high

 8 ones) paid to Mr. Sysoev are salary and other remuneration for the work performed, which fully

 9 complies with the requirements of the Labour Code of the Russian Federation and does not by
10 itself mean that Mr. Sysoev had any managerial powers. Further, Mr. Sysoev was subordinate to

11 Mr. Konovalov and Mr. Smirnoff, who themselves were not involved in the management of

12 Rambler.

13           48.     Messrs Konovalov, Smirnoff and Sysoev would therefore not be subject to
14 liability under either the more recent Article 53 and Article 53.1.

15           49.     In addition, Messrs Konovalov, Smirnoff and Sysoev were employees of Rambler
16   before 2014, when the previous version of Article 53 of the Russian Civil Code was in force
17   (with due regard to the Resolution No. 62). That statute provided an even more limited
18   regulation (see para 39) that would not apply to any of the positions identified in the Complaint.
19           50.     Even if Messrs Konovalov, Smirnoff and Sysoev owed duties to Rambler under
20 Article 53 of the Russian Civil Code, any such duties ended when their employment terminated.

21 This is because from the moment of termination of such employment, Messrs Konovalov,

22 Smirnoff and Sysoev lost the relevant positions which could arguably fall within the scope of

23 Article 53 of the Russian Civil Code. This is not to say that Messrs Konovalov, Smirnoff and

24 Sysoev lost any duties to Rambler at all: some duties as per the employment contracts may have

25 remained, but those were contractual duties, and not statutory duties under Article 53 of the

26 Russian Civil Code.

27           51.     CONCLUSION: It is my expert opinion that (a) any conduct occurring before
28 2014 would be governed by the prior version of Article 53 (with due regard to the Resolution

                                                     12
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                            CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 14 of 32



 1   No. 62 after 30 July 2013), which does not impose duties on employees occupying the positions
 2   held by Mr. Konovalov, Mr. Smirnoff, or Mr. Sysoev, (b) the current versions of Article 53 and
 3   Article 53.1 would not be applicable to Mr. Konovalov, Mr. Smirnoff, and Mr. Sysoev because
 4   none were employed by Rambler in 2014, (c) even assuming otherwise, the current versions of
 5   Article 53 and 53.1 do not impose duties on employees occupying the positions held by Mr.
 6   Konovalov, Mr. Smirnoff, or Mr. Sysoev, and (d) any such duties would have ended when their
 7   employment with Rambler terminated.
 8

 9           Question 3. Under Russian law, do (a) civil conspiracy, (b) aiding and abetting,
10   (c) tortious interference with contract, (d) tortious interference with prospective business
11   advantage or (e) fraudulent misrepresentation and/or fraudulent concealment form
12   standalone causes of action?
13           Short Answer: No.
14                                       A. General considerations
15                    1. Contractual claims v. tortious claims under Russian law
16           52.    Russian law draws a clear distinction between contractual claims and tortious
17 claims.

18           53.    The well-established approach in Russian law is that where a party has a claim
19 arising from non-performance or improper performance of contractual obligations, Russian
20 courts would apply the legal provisions regulating contractual liability to such claim and not the

21 legal provisions regulating tort liability. As a prominent Soviet scholar O.S. Ioffe indicated,

22   “[i]f the parties are bound by a contract, the violation of which gave rise to a dispute, the
23   counterparty can only bring a contractual claim, and not any other claim.” 5
24           54.    This position is broadly supported by Russian courts at the highest levels.
25           55.    For example, in the ruling of the Supreme Court of the Russian Federation dated
26   18 May 2015 No. 305-ES14-6511, it was stated:
27

28
     5 Ioffe O.S. Law on Obligations. – Moscow, 1975. Page 865.
                                                      13
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                             CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 15 of 32



 1            “The court of cassation instance drew the correct conclusion on significant
              distinction between the legal nature of the obligations depending on the basis of
 2
              their occurrence: out of contract or out of tort. Where harm arose as a result of
 3            non-performance or improper performance of contractual obligation, the norms on
              liability for tort shall not be applied and harm shall be compensated in accordance
 4            with the rules on liability for non-performance of contractual obligation or in
              accordance with the terms and conditions of the contract concluded between the
 5            parties.”
 6
              56.    A similar position was taken in (a) the resolution of Presidium of the Supreme
 7
     Arbitrazh (Commercial) Court of the Russian Federation dated 18 June 2013 No. 1399/13 and
 8
     (b) the resolution of the Presidium of the Supreme Arbitrazh (Commercial) Court of the Russian
 9
     Federation dated 3 June 2014 No. 2410/14.
10
              57.    There are some exceptions from the rule of non-competition of claims that are not
11
     relevant in this case, e.g. consumer relations as provided in Article 1095 of the Russian Civil
12
     Code.
13
              58.    This clear distinction between contractual claims and tortious claims, and the rule
14
     of non-competition of claims are important when determining the issue of how a Russian court
15
     would approach a claim based on facts that may be classified as “conspiracy,” “aiding and
16
     abetting,” “fraudulent misrepresentation,” or “fraudulent concealment.”
17
              59.    If there is a contract between the parties which deals with issues of “conspiracy,”
18
     “aiding and abetting,” “fraudulent misrepresentation,” or “fraudulent concealment” and such
19
     contract expressly prohibits such violations, then the relevant aggrieved party would be entitled
20
     to file a contractual claim, not a tortious claim. By contrast, if between the parties there is no
21
     contract which deals with “conspiracy,” “aiding and abetting,” “fraudulent misrepresentation,” or
22
     “fraudulent concealment,” then the relevant aggrieved party would be entitled to file a tortious
23
     claim.
24
              60.    The Complaint does not allege that the relevant employment contracts contain any
25
     provisions on “conspiracy,” “aiding and abetting,” “fraudulent misrepresentation,” or “fraudulent
26
     concealment.” In the absence of such provisions, any such contractual claim would not be
27
     available to Lynwood.
28
              61.    Further, as I explain below, Russian law recognizes only a limited number of
                                                      14
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 16 of 32



 1   tortious causes of action relating to the concepts of “conspiracy,” “aiding and abetting,”
 2   “fraudulent misrepresentation,” or “fraudulent concealment,” which are not applicable to the
 3   facts of the Complaint.
 4          62.     As for “tortious interference with contract” and “tortious interference with
 5   prospective business advantage,” Russian law does not recognize such causes of action at all.
 6          63.     I should also note that, as a matter of Russian legal practice, Russian courts tend
 7   to take formalistic approaches and follow the letter of the law and the concepts directly outlined
 8   in written statutes, but they are reluctant to apply doctrines not expressly covered by legislation
 9   unless the application of such doctrines is prescribed or allowed by the Supreme Court.
10                               2. The rule of “general tort” in Russian law
11          64.     Unlike common law, Russian law does not set forth separate corpus delicti for
12 each type of tortious offense.

13          65.     Russian tort law is based on the rule of so-called “general tort” (sometimes also
14   translated as “causing harm offense”), which encompasses all possible types of tortious offenses.
15   This rule is set forth in Article 1064 of the Russian Civil Code.
16          66.     In practice, however, the standards of proof of the elements of “general tort” are
17   rather high. In the absence of at least one element proven, the claim for recovery of damages
18   because of tort shall be dismissed. 6
19
20          Question 3.1. Does civil conspiracy and/or aiding and abetting form a standalone
21   cause of action under Russian law?
22        Short Answer: No.
23          67.     The concept of “conspiracy” (“сговор”) is virtually not used in Russian civil
24 law.

25          68.     The word “conspiracy” is only used once in the Russian Civil Code, in
26 Article 174(2), which provides that a transaction (contract) which was concluded on behalf of a

27

28   6 For example, Ruling of the Supreme Court of the Russian Federation dated 27 February 2018 No. 307-
     ES17-23513 in case No. A56-82341/2015.
                                                      15
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                              CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 17 of 32



 1   legal entity by its representative and which was detrimental to such legal entity may be held
 2   invalid by the court upon a claim of such legal entity or other relevant persons filing such claim
 3   in the interests of such legal entity, including in situations where the other party to such
 4   transaction (contract) conspired with the representative who concluded such transaction
 5   (contract) on behalf of such legal entity.
 6          69.     Thus, the facts falling under Article 174(2) of the Russian Civil Code would
 7   probably form the only possible standalone cause of action under the concept of conspiracy. The
 8   allegations in the Complaint do not state a claim under Article 174(2).
 9          70.     The concept of “aiding and abetting” (“подстрекательство и
10   пособничество”) is also not used independently in Russian civil law. Not relevant to my
11   analysis, these concepts are more developed in Russian criminal and anti-monopoly
12   (competition) law.
13          71.     The only concepts that might resemble “aiding and abetting” are found in the
14   following articles of the Russian Civil Code:
15      •   Article 60.1, which in the relevant part stipulates: “Persons who, in bad faith, aided the
16          adoption of the decision on reorganization that was declared invalid by a court shall
17          have the duty jointly and severally to compensate for the losses of a participant in the
18          reorganized legal person that voted against the adoption of a decision on reorganization
19          or did not take part in voting, and also of creditors of the reorganized legal person;
20      •   Article 147.1, which in the relevant part stipulates: “The right holder of a commercial
21          paper or security who has lost it as the result of unlawful acts shall have the right to
22          demand from a person who obtained it from a third person regardless of whether or not
23          such a third person was a good-faith or bad-faith acquirer or has been declared a lawful
24          holder, the return of the commercial paper or security or payment of its market value if
25          this acquirer from whom the commercial paper or security is being recovered, by his
26          deceptive or other unlawful actions aided the loss of rights of the lawful holder of the
27          commercial paper or security or as a previous holder knew or should have known of the
28          existence of rights of other persons to the commercial paper or security;

                                                      16
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 18 of 32



 1      •    Article 179, which in the relevant part stipulates: “A transaction made under the
 2           influence of deception of the victim by a third party may be declared invalid on suit of the
 3           victim on the condition that the other party or the person to whom a unilateral
 4           transaction was directed knew or should have known of the deception. It shall be
 5           considered, in particular, that a party knew of deception if a third person guilty of
 6           deception was its representative or employee, or aided him in making the transaction.”
 7           72.      None of these concepts apply to the conduct alleged in the Complaint.
 8   Furthermore, the above situations are not classic examples of “aiding and abetting” in common
 9   law countries.
10           73.      Thus, the concept of “aiding and abetting” is only sporadically encountered in
11   Russian civil law and as such can be applied only in a limited number of circumstances. .
12           74.      CONCLUSION: It is my expert opinion that, under Russian law, conspiracy and
13   aiding and abetting would constitute standalone causes of action only in a limited range of
14   specific cases, which are not alleged in the Complaint.
15

16          Question 3.2: Does tortious interference with contract or tortious interference with
17   prospective business advantage form a standalone cause of action under Russian law?
18          Short Answer: No.
19           75.      Russian private law does not directly provide for application of the concept of
20 “tortious interference with contract” or “tortious interference with prospective business

21 advantage.”

22           76.      Russian legislation expressis verbis provides that rights and duties under a
23 contract are created only for the parties thereto. Article 308(3) of the Russian Civil Code, being a

24 provision applicable to obligations in general and, consequently, to contractual obligations in

25 particular, illustrates the generally known principle pacta tertiis nec nocent nec prosunt, and

26 states as follows:

27           “An obligation does not create duties for persons who are not participants in it as
             parties (for third persons).”
28

                                                       17
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                              CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 19 of 32



 1           77.     Thus, it is generally considered in Russian law, court practice, and doctrine that
 2   third parties are alien as regards the parties to a contract and hence cannot have any rights and
 3   duties towards them.
 4           78.     There are no examples of the concept of tortious interference being applied in
 5   Russian court practice, either at the level of the Supreme Court or at the level of the lower courts.
 6   Current Russian court practice does not support the possibility of bringing a tort claim against a
 7   third party that interfered in the contractual relations of others.
 8           79.     For example, in one case, the claim was brought by a tenant of premises against a
 9   third party that had destroyed the premises. The courts held in favour of the restrictive
10   interpretation of Article 1064 of the Russian Civil Code and did not recognize the tenant’s right
11   to claim. The arbitrazh (commercial) court of cassation noted the following: 7
12           “The claim for recovery of damages, brought against the entities with which the
             company [the plaintiff] does not have contractual relationship, is a claim arising
13           out of tort. By virtue of Article 1064 of the Civil Code of the Russian Federation,
             harm caused to the person or property of a citizen and also harm caused to the
14
             property of a legal person shall be subject to compensation in full by the person
15           who has caused the harm. But the action for protection of violated property rights
             arising out of non-contractual obligations can be brought by the owner of the
16           property or another person holding the property on the basis of a right in rem. <. .
             .>
17
             “Given that the tenant holds the heat network pursuant to a lease contract, the
18           courts justifiably noted that a tenant cannot be regarded as a person having the
             right to bring an action for recovery of damage caused to the leased property. It is
19           the owner of the heat network that is empowered to bring such an action.”
20
             80.     The decision of the court of cassation was later upheld by the Supreme Arbitrazh
21
     (Commercial) Court of the Russian Federation. 8
22
             81.     In the above cited case, although the defendant, being a third party not bound by
23
     the lease contract, obviously undermined the contractual relationship between the lessor and the
24
     tenant under the lease contract, the claims of the injured party, i.e. the tenant in the contract, were
25

26   7 Resolution of Federal Arbitrazh (Commercial) Court of the North Caucasian Circuit dated 3 March
     2009 in case No. A63-1526/08-S1-19.
27
     8 Ruling of the Supreme Arbitrazh (Commercial) Court of the Russian Federation No. VAS-5311/09
28 dated 15 May 2009 in case No. A63-1526/08-S1-19.

                                                       18
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 20 of 32



 1   not satisfied. Thus, the concept of tortious interference, which could possibly allow for
 2   compensating the damages to the tenant, was not applied, either expressly or implicitly.
 3            82.    Similar conclusions were made earlier in a case with a similar factual
 4 background; 9 the commercial court of cassation instance held as follows:

 5
              “The case materials show that the Plaintiff is not the owner of the specified semi-
 6
              trailer, but is the tenant thereof.
 7            “It follows from the content of Article 1064 of the Civil Code of the Russian
              Federation that the right to claim recovery of damages is accorded to the owner of
 8
              a property; as a result, the conclusions of the court instances that the tenant is not
 9            empowered to claim compensation of harm caused to the leased property are
              legitimate.”
10
              83.    This example additionally confirms that it is solely a violation of an absolute
11
     right, not a right under a contract, which Russian courts see as a basis for a tort claim.
12
              84.    For similar reasons, Russian law does not provide for the concept of tortious
13
     interference with prospective business advantage. Nor am I aware of any practice where such
14
     concept was applied by courts.
15
              85.    CONCLUSION: My expert opinion is that tortious interference with contract and
16
     with prospective business advantage would not constitute a standalone cause of action under
17
     Russian law.
18

19
             Question 3.3: Does fraudulent misrepresentation and/or fraudulent concealment
20
     form a standalone cause of action under Russian law?
21
             Short Answer: No.
22
              86.    Russian law recognizes only three possible specific causes of action in the
23
     situation where a party committed fraud or misrepresentation and they all are connected with the
24
     entry into a contractual relationship:
25
         •    Article 178 of the Russian Civil Code10 provides for possibility to challenge (invalidate)
26

27   9 Resolution of Federal Arbitrazh (Commercial) Court of Volga Circuit dated 10 November 2008 in case
     No. A06-7231/2007-18.
28   10 “1. A transaction made under the influence of a misrepresentation may be declared invalid by a court
     on suit of a party that acted under the influence of a misrepresentation if the misrepresentation was so
                                                       19
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 21 of 32



 1           a transaction (contract) on the ground that it was entered into because of substantial
 2           misrepresentation;
 3       •   Article 179 of the Russian Civil Code11 provides for possibility to challenge (invalidate)
 4           a transaction (contract) on the ground that it was entered into because of fraud (including
 5           intentional concealment of important circumstances);
 6       •   Article 431.2 of the Russian Civil Code 12 provides for possibility to recover damages
 7           from the contractual counter-party in a situation where such counter-party gave untrue
 8           representations which had significance for the entry into the contract and were given by it
 9           when concluding the contract.
10           87.     At the same time, if fraudulent misrepresentation and/or fraudulent concealment
11   is not connected with the entry into a contractual relationship, there would be no specific cause
12   of action under Russian law.
13           88.     Based on the above, it is my expert opinion that fraud or misrepresentation can
14   form a standalone cause of action in three situations:
15       •   The party entered into a contract because of misrepresentation by the other party (Article
16           178 of the Russian Civil Code) and is claiming to invalidate such contract or related
17           damages;
18

19   essential that this party, reasonably and objectively evaluating the situation, would not have made a
     transaction if it had known of the actual state of affairs. <. . .>
20   A party on whose suit a transaction is declared invalid shall have the right to demand from the other party
     compensation of the damages caused to it if it shows that the misrepresentation arose as a result of
21   circumstances for which the other party is responsible.”

22   11 “2. A transaction made under the influence of deception may be declared invalid by a court on suit of
23   the victim. Intentional silence on circumstances on which a person should have communicated with such
     good faith as was required of him by circumstances of commerce shall also be considered deception. <…>
24   In addition, the losses caused to the victim shall be compensated to him by the other party. The other party
     to the transaction shall bear the risk of accidental loss of the object of the transaction.”
25
     12 “1. A party that on the conclusion of a contract or before or after its conclusion gave the other party
26   inaccurate assurances on circumstances having significance for the conclusion of a contract, its
     performance or termination (including relating to the subject of the contract, powers for its conclusion,
27   correspondence of the contract to the law applicable to it, the presence of the necessary licenses and
     permissions, its financial condition or relating to a third person) shall have the duty to compensate the
28   other party on its demand for the losses caused by the inaccuracy of such assurances or to pay the penalty
     provided by the contract. <. . .>”
                                                         20
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                   CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 22 of 32



 1      •    The party entered into a contract because of fraud by the other party (Article 179 of the
 2           Russian Civil Code) and is claiming to invalidate such contract or related damages;
 3      •    The party entered into a contract because of untrue representations by the other party
 4           (Article 431.2 of the Russian Civil Code) and is seeking damages on such basis.
 5           89.    CONCLUSION: It is my expert opinion that the Russian courts would not accept
 6   that fraudulent misrepresentation and/or fraudulent concealment can constitute a standalone
 7   cause of action based on the facts in the Complaint.
 8

 9           Question 4. If it is established that an entity (Rambler) believed that it had a civil
10   law claim against defendants no later than 2015 and entered into an agreement assigning
11   the relevant claim to plaintiff (Lynwood), would a complaint filed in 2020 be time-barred
12   under Russian law?
13          Short Answer: Yes, it would be time-barred.
14                                      A. General legal provisions
15           90.    The general rule for limitation period in civil relations is set forth in Article
16   196(1) of the Russian Civil Code, which states as follows:
17           “The general period of limitation of actions shall be three years from the day
             determined in accordance with Article 200 of the present Code.”
18
             91.    Article 200(1) of the Russian Civil Code provides as follows:
19
             “Unless otherwise established by a statute, the running of the period of limitation
20           of actions shall begin from the day when a person learnt or should have learnt of
21           the violation of his right and of who was the proper defendant for a suit for the
             protection of this right.”
22
             92.    The above cited rule of Article 200(1) of the Russian Civil Code in this particular
23
     wording has been in force since 1 September 2013. It applies to claims which were not time-
24
     barred as of 1 September 2013.13 For the claims which had already been time-barred by
25
     1 September 2013, the previous version of Article 200(1) applies (see below).
26
             93.    It is also worth noting that the previous version of Article 200(1) of the Russian
27

28   13 Article 3(9) of the Federal Law dated 7 May 2013 No. 100-FZ.

                                                      21
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 23 of 32



 1   Civil Code did not establish the necessity to know the exact violator of the plaintiff’s rights (the
 2   starting point was when a person learnt or should have learnt of the violation of his right). It
 3   provided as follows (in force until 1 September 2013):
 4           “The running of the period of limitation of actions shall begin from the day when a
             person learnt or should have learnt of the violation of his right <. . .>.”
 5
             94.     In relation to the claims arising from employment contracts, Article 392 of the
 6
     Labour Code of the Russian Federation sets forth a reduced limitation period:
 7
             “<. . .> The employer has the right to apply to the court in disputes for
 8           compensation by the employee of damage caused to the employer within one year
 9           from the date of discovery of the damage caused.
             “If, for valid reasons, the deadlines established by parts one, two and three of this
10           article are missed, they may be restored by the court.”
11
             95.     Russian legal practice treats the rules for limitation periods in the context of
12
     relevant circumstances. Courts can determine the time “when a person learnt or should have
13
     learnt of the violation” differently depending on the facts of each specific case. In its several
14
     resolutions 14 the Court for Intellectual Rights, relying on the position of the Constitutional Court
15
     of the Russian Federation, noted as follows:
16
             “The provision of Article 200(1) of the Russian Civil Code is worded in such a way
17           that endows the court with necessary powers for determining the start of the
             running of limitation period based on the factual circumstances of the case, which
18           was expressed in official clarifications contained in the rulings of the
             Constitutional Court of the Russian Federation dated 29 March 2016 No. 516-О,
19           20 October 2011 No. 1442-O-O, 25 January 2012 No. 183-О-О, 16 February 2012
             No. 314-O-O, 21 November 2013 No. 1723-O, 23 June 2015 No. 1509-O, 22
20
             December 2015 No. 2933-O.”
21
             96.     Further, it is worth noting that Russian courts, when determining the time “when a
22
     person learnt or should have learnt of the violation” pay attention to whether the aggrieved party
23
     acted in good faith and exercised due care (due diligence) in inquiring about the violation of its
24
     right. In other words, courts assess when a reasonable person, acting with due caution, could
25
     have detected the violation and should have learnt about it. The important issue here is whether
26
     14 For instance, resolution of the Court for Intellectual Rights dated 6 August 2019 in the case No. A40-
27
     104616/2017, resolution of the Court for Intellectual Rights dated 24 July 2019 in the case No. A46-
28   4234/2018, resolution of the Court for Intellectual Rights dated 20 May 2019 in the case No. A40-
     181141/2018.
                                                         22
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                  CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 24 of 32



 1   the person had an opportunity to become aware of such violation. This was the approach taken
 2   in a number of cases heard by the Supreme Court and arbitrazh (commercial) courts. 15
 3          97.     The importance of the test “should have learnt” cannot be underestimated. The
 4 running of the limitation periods depends on this test, which is an objective one and does not

 5 depend on the subjective intentions of the relevant aggrieved party. The use of this objective test

 6 (“should have learnt”) is thus necessary to make the running of the limitation period more

 7 uniform and to provide more stability and predictability for the civil relations.

 8          98.     A similar position has consistently been expressed in Russian doctrine, according
 9 to which the purposes of the limitation periods are: (i) ensuring timely exercise of the right to a
10 claim, with a view to maintaining a degree of certainty in civil relations; and (ii) inhibiting

11 persons having the right to claim from arbitrary and undue delay of enforcement of their civil

12 rights. 16

13          99.     Such rules governing limitation periods are of importance in civil law because
14 they are aimed at providing more stability and foreseeability of the relations between civil law

15 actors — individuals and legal entities. Thus, the rules of limitation periods serve to balance the

16 interests of the parties and meet their reasonable expectations: claims that are “too old” should be

17 time barred and can be deemed to have been “abandoned” by a person who has refrained from

18 filing a claim for a long period of time and who could have discovered and filed the claim with

19   due diligence and care.
20          100.    Based on the allegations of the Complaint, as a matter of Russian law, a Russian
21 court would most likely hold that Rambler / Lynwood should have learnt about the alleged

22 violations of its rights (of any) by no later than 2015.

23
     15 For instance, ruling of the Supreme Court of the Russian Federation dated 20 May 2019 No. 310-ES19-
24
     5960 in case No. A09-11160/2017; ruling of the Supreme Court of the Russian Federation dated 3 August
25   2020 No. 309-ES20-9739 in case No. A47-15364/2018; resolution of the Arbitrazh (Commercial) Court of
     Moscow Circuit dated 19 June 2020 No. F05-6848/2020 in case No. A40-113944/2019; resolution of the
26   Arbitrazh (Commercial) Court of Central Circuit dated 11 November 2014 in case No. A62-1978/2014;
     resolution of the Arbitrazh (Commercial) Court of Ural Circuit dated 27 January 2020 No. F09-8414/19 in
27   case No. А50-39303/2018.

28 16 Krasheninnikov E.A. The Notion and Subject Matter of Limitation of Actions. Yaroslavl, 1997. P. 34–
     35.
                                                       23
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 25 of 32



 1          101.    At para. 471 of the Complaint the Plaintiff states as follows:
 2          “In January 2015, after Sysoev appeared in industry specific media outlets to give
            interviews concerning his authorship of the open-source NGINX Software, which
 3          was gaining popularity, Rambler and Lynwood prophylactically entered into an
            Assignment Agreement, dated January 15, 2015 and amended on January 23, 2015
 4
            (the “2015 Assignment”), which assigned Rambler’s employment and intellectual
 5          property rights to Lynwood for enforcement in the event Sysoev or Konovalov
            would ever claim an ownership right to the NGINX Software or had previously
 6          engaged in any illicit or wrongful conduct vis-à-vis their employment obligations
            or Russian law as it concerned Rambler and its proprietary information and
 7          products.”
 8
            102.    Given that in January 2015 Rambler could believe that there were certain
 9
     indications of the violations of its rights, as a reasonable commercial actor, in good faith and
10
     with due care and diligence, Rambler could have launched the relevant investigation in order to
11
     establish for sure whether any violation indeed had taken place. Therefore, applying the due care
12
     (due diligence) and good faith tests, a Russian court could hold that Rambler and Lynwood
13
     should have learnt about the violations (if any) in January 2015 or shortly thereafter.
14
            103.    When I say “shortly thereafter,” I mean the following possible approach which
15
     may be taken by a Russian court. As it follows from paras. 477 and 478 of the Complaint, it
16
     took approximately a year (from April 2019 to April 2020) for Rambler and Lynwood to conduct
17
     the relevant investigation several years later. On this basis, it can be assumed that, had Rambler
18
     and Lynwood started such investigation at the time when they learnt about the existence of likely
19
     alleged violations (January 2015), the investigation would have been over in January 2016.
20
            104.    Thus, the limitation period for filing their civil law claims expired three years
21
     later, i.e. in January 2018 or shortly thereafter (in January 2019) at the latest (as per Articles 196
22
     and 200 of the Russian Civil Code), and the limitation period for filing their employment law
23
     claims expired one year later, i.e. in January 2016 or shortly thereafter (in January 2017) at the
24
     latest (as per Article 392 of the Labour Code).
25
            105.    The assignment of claims from Rambler to Lynwood does not affect the running
26
     of the limitation period since the civil law assignment cannot influence the running of the
27
     limitation period. This follows from Article 201 of the Russian Civil Code:
28

                                                       24
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                               CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 26 of 32



 1           “The change of persons in an obligation shall not entail a change in the time period
             of limitation of actions nor the procedure for calculating it.”
 2

 3           106.    In addition, it should be noted that there is some practice of Russian courts that

 4   relates to so-called “continuing infringements,” holding that where the infringement is

 5   continuing until a specific point of time, the limitation period should not start running before

 6   such point of time.

 7           107.    It should be stressed that the “continuing infringements” approach is not

 8   enshrined in written statutes, it is rather a creation of the practice of Russian courts, and it is

 9   applied by courts depending on particular circumstances of each case. This approach does not

10   deny the rules of the Russian Civil Code on the limitation period but is used by the courts to

11   describe the features of specific situations. In applying such approach, due regard should also be

12   had to the balance of interests of the parties, good faith, due care and the stability of civil

13   relations. As I show in examples of cases below, in many situations relating to copyrights

14   claims, Russian courts do not apply the “continuing infringements” approach.

15           108.    For example, there is a recent case where the plaintiff asserted its rights to a

16   certain proprietary font used in product labelling. The matter was heard in three instances and

17   the courts consistently found that, based on the evidence, the plaintiff had known of the use of

18   that font by the defendant for over three years before the claim was brought, and for that reason,

19   the claim was dismissed as brought beyond the limitation period. Importantly, the plaintiff

20   attempted to argue that there were product lots produced and marketed under the disputable

21   labelling within such three-year term, but the courts rejected that argument (Court for Intellectual

22   Rights resolution dated 14 July 2020 in the case No. А40-319237/2018).

23           109.    Another example is a case in which the plaintiff argued that it became aware of

24   the infringement of its right to certain software upon the completion of criminal proceedings in

25   Russia, but the court held that the actual knowledge of facts constituting the alleged infringement

26   was formed much earlier, in the process of disclosure of documents as part of the criminal

27   investigation (Court for Intellectual Rights resolution dated 20 December 2016 in case No. А43-

28   28258/2015). This case shows that it is not possible to apply the “continuing infringements”

                                                        25
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                CASE NO. 5:20-cv-03778-SK
     Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 27 of 32



 1   approach to situations where the interested person initially had some knowledge about a possible
 2   violation but such violation was confirmed some time later e.g. by a court, an administrative
 3   body, etc. In such situations the court would determine the moment when the interested person
 4   should have learnt about the violation as the moment when the person first got knowledge about
 5   possible violation and not from a later date when such violation was confirmed. This is because
 6   even at the moment when the person first got knowledge about a possible violation such person
 7   could have exercised due care and made the relevant investigations.
 8          110.    In a further case (ruling of Ulyanovsk Regional Court dated 12 January 2010
 9   No. 33-***/2010, the full number of the case is not publicly available) 17 the courts established
10   that a monument pursuant to the design made by the claimant was installed in 2005, but the
11   claimant applied to the court for an alleged violation of his copyright only in 2009, thus passing
12   the three year limitation period. Despite the fact that the claimant was relying on the “continuing
13   infringement” approach, the court disagreed and held that the limitation period had lapsed
14   because the claimant should have been aware of the relevant facts in 2005.
15          111.    Thus, the application of the “continuing infringement” approach is very fact-
16   specific. In my opinion, given that, as I indicated above, Rambler and Lynwood should have
17   been aware of the relevant alleged violations in 2015–2016, the Russian court would most likely
18   not apply the “continuing infringement” approach and hold that the limitation period lapsed in
19   2018–2019.
20    The principle of good faith and its possible application in the context of the limitation period
21          112.    Russian law also recognizes the general principle that all parties in civil relations
22   must act in good faith and not abuse their rights.
23          113.    Article 1 of the RF CC provides:
24          “3. In the establishment, exercise and protection of civil rights and in the
            performance of civil obligations, participants in civil legal relations must act in
25          good faith.
26          4. No one has the right to take advantage of its illegal or dishonest behavior.”

27

28
     17 http://www.uloblsud.ru/index.php?option=3&id=90&idCard=15093
                                                      26
     DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                              CASE NO. 5:20-cv-03778-SK
            Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 28 of 32




                114.   Article IO of the RF CC further clarifies:
 2             "l. Exercise of civil rights solely with the intention of causing harm to another
               person, actions in circumvention of the law for an unlawful purpose, as well as
 3             other knowingly unfair exercise of civil rights (abuse of right) are not allowed. The
               use of civil rights in order to restrict competition, as well as abuse of a dominant
 4
               position in the market, is not allowed.
 5             2. In the event of non-compliance with the requirements provided for in paragraph
               1 of this article, the court, commercial court or arbitral tribunal, taking into
 6
               account the nature and consequences of the abuse committed, shall reji,se to protect
 7             the person's right in whole or in part, and also apply other measures provided for
               by law.
 8             3. In the event that the abuse of the right is expressed in the commission of actions
 9             circumventing the law with an unlawful purpose, the consequences provided for by
               paragraph 2 of this article shall apply, unless other consequences of such actions
10             are established by this Code.

11             4. If the abuse of the right entailed a violation of the rights of another person, such
               person shall have the right to demand compensationfor the losses caused by this.
12             5. The good faith of the participants in civil relations and the reasonableness of
13             their actions are presumed."

14             115.    Russian courts can analyze the limitations period and ;\rticle 10 at the same time.

15   I I If a party was on notice that its rights may have been infringed, but for years did nothing to
   II
16 11 investigate the matter or to assert its rights until after the alleged infringer successfully
17 II commercialized the technology, that may be regarded by the court as an act of bad faith. ln such
   II
   II
18 11 situation, the claim would thus be time-barred.
19             116.    Conclusion: It is my expert opinion that if, by no later than in 2015, Rambler

20 II believed that it had a civil law claim against the defendants and entered into an agreement
   II
21 11 assigning the relevant claim to Lynwood, but it did nothing to assert its rights against such
     II
22 11 defendants and eventually brought a complaint against such defendant in 2020, a Russian Court
   II
23 11 would likely find that such claims would be time-barred under Russian law.
24 11        I declare under penalty of perjury under the laws of the United States of America that the
     11



    II
25 11 foregoing is true and correct. This declaration was executed in Moscow, Russia on September
    II
26 30, 2020.
   11
27
     II
28 II Dated: September 30, 2020
                                                      By:   _{L�h��--
                                                              Alexan   c;1   1• ·~· ~·



           ---
                                                         27
          DECLARATION OF ALEXANDER MURANOV (FRCP 44.1)                                   CASE NO. 5:20-cv-03778-SK

      I
Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 29 of 32




                   ANNEX 1
  Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 30 of 32


                   Summary of the Training, Qualifications and Experience
                                       of Alexander Muranov


        I summarize below briefly my professional training, qualifications and experience to give
an expert report on the matters of Russian law.


        Professional Legal Education and Achievements
        I graduated cum laude from the International Law Faculty, the Moscow State Institute of
International Relations (MGIMO University) of the Russian Ministry of Foreign Affairs in 1994.
From 1994 until 1996, I was an internal postgraduate with the Department of Private
International and Civil Law at MGIMO University and began lecturing in this department in
November 1996, becoming a senior lecturer in August 1998. Since August 2000 I am an
associate-professor of the Department of Private International and Civil Law at MGIMO
University.
        In May 1999, I defended my Ph.D. thesis “Fraus Legi Issue in Substantive Law and in
the Conflict of Laws” in MGIMO University. In July 2002 I was awarded the academic degree of
the Associate-Professor in Private International and Civil Law by the Russian Ministry of
Education.
        In addition, since 2009 till 2019 I have been a professor of law at the Department of
Private International Law in the Russian School of Private Law with the Research Centre of
Private Law at the President of the Russian Federation.
        I specialize in my academic research on such issues of the Russian law as international
commercial arbitration, conflict of laws, international civil litigation and international trade law.
        I am also editor-in-chief of the Russian scholar journal “International Commercial
Arbitration Review” (www.arbitrationreview.ru).
        Since early 2000s I have been frequently and actively involved for several years in
drafting and editing legislative texts. I have, inter alia, taken part in:
        •      consulting in elaborating the draft Concept of development of Moscow as
international financial center and on particular amendments to Russian legislative texts for
implementation of this project;
        •      drafting Section VI “Private International Law” of Part Three of the Russian
Civil Code and have been a member of the Working Group formed to consider reforms of this
area (2009–2013);
        •      reform of legislation on currency operations regulations;
        •      reform of legislation on international and domestic arbitration;
                                                                                                        1
  Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 31 of 32


       •       preparing draft federal law on mediation and judicial conciliation;
       •       a large-scale legal evaluation of Russian commitments under WTO law and of the
degree of compliance of Russian domestic law with WTO law (with emphasis on international
trade in legal services);
       •       developing amendments to the law “On Chambers of Commerce and Industry of
the Russian Federation”;
       •       preparing methodical recommendations of the Federal Chamber of Attorneys of
the Russian Federation for application of the Hague Conventions on the issues of private
international law and international civil procedure;
       •       development (participation in developing) upon requests of the clients of:
              amendments to the draft law on insider information;
              amendments to the draft law “On Limited Liability Companies”;
              draft amendments to the Federal Law “On Joint-Stock Companies”;
              making amendments to the draft law “On Amendments to Specific Legislative Acts
of the Russian Federation in terms of Improvement of the Mechanism for Exercising the
Economic Companies Members’ Rights to Information”;
              amendments to the legislation on production sharing agreements;
              amendments to different decrees of the Russian Government.
       •       reform of legislation on legal services, legal assistance and judicial representation
and elaboration of a draft federal law “On Qualified Legal Assistance in the Russian
Federation”.


       Legal Practice in Russia
       I have been practising law in Russia since 1994 and have been managing partner of
Muranov, Chernyakov and Partners Law Firm of the city of Moscow since 2003.
       Since 2009 I have acted as arbitrator in more than 60 international commercial cases of
the International Commercial Arbitration Court at the Chamber of Commerce and Industry of the
Russian Federation, as well as of the Maritime Arbitration Commission at the same Chamber
(both since 2009). I also have acted as arbitrator and counsel in different foreign arbitrations
(including under the Rules of ICC, SCC, SIAC).
       My practice of law includes, but is not limited to, representing client companies
(international and Russian) in international commercial arbitration, civil law, contractual,
corporate, private international law and other matters. As part of my practice, I have appeared
before numerous Russian courts, including the Supreme Arbitrazh (Commercial) Court of the


                                                                                                  2
  Case 5:20-cv-03778-LHK Document 106-7 Filed 09/30/20 Page 32 of 32


Russian Federation, the Supreme Court of the Russian Federation, the Constitutional Court of the
Russian Federation.
        I am or have been also:
        (a) a member of the Moscow Chamber of Attorneys (registration number 77/4281);
        (b) a member of the Central Council of the Lawyers’ Association of Russia (since 2005
till 2011);
        (c) counsel of the President of the Federal Chamber of Advocates of the Russian
Federation on international matters (in 2008–2010);
        (d) a member of the Council (top executive body) of the Federal Chamber of Advocates
of the Russian Federation (the top authority for the regulated legal profession in Russia) (in
2010–2012).
        In 2010, I was announced the winner of the top Russian legal prize “Femida” (“Themis”)
in the category of nomination “The Bar”.
        The Legal 500, Chambers & Partners and Best Lawyers, as well as key Russian rankings,
have recommended me as one of the leading Russian dispute resolution specialists, including in
the areas of litigation and/or international arbitration.
        I have extensive experience of working with different Russian and foreign law firms and
lawyers, including barristers, and of engaging them for my clients. As a member of the Board of
the Federal Chambers of Advocates I have been involved in discussing various issues with
regards to providing legal services in Russia by foreign law firms and international trade in legal
services.


        Academic Research and Expert Reports
        I have authored over 100 research papers and books covering different issues of Russian
law, including international commercial arbitration, conflict of laws, international civil litigation,
international trade law, civil law.
        I have prepared approximately 30 expert reports (legal opinions) on different issues of
Russian law and international regulations for courts and arbitral tribunals in the UK, the USA,
the BVI, the Netherlands, the United Arab Emirates, Switzerland, Sweden, Greece, Cyprus,
Singapore and Australia.


                                                                                Alexander Muranov
                                                                                        17 June 2020




                                                                                                    3
